Exhibit 10.1(a)

FIRST AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into on the
27th day of November, 2006, by and among SUMMIT BANK CORPORATION, a Georgia
corporation (“Summit”), the SUMMIT NATIONAL BANK, a national banking association
(“the Bank”) (Summit and the Bank being collectively hereinafter referred to as
the “Corporation”) and Pin Pin Chau, an executive of the Corporation (“the
Executive”).

Witnesseth

WHEREAS, the Corporation and the Executive previously entered into that certain
Change in Control Agreement, dated August 25, 1995 (the “Agreement”) for the
purpose of establishing a severance arrangement between the Corporation and the
Executive in the event of a “Change in Control” (as defined in the Agreement).

WHEREAS, in anticipation of the acquisition of Summit Bank Corporation, the
parent holding company of the Bank, by UCBH Holdings, Inc. (the “Acquisition”),
the parties hereto desire to amend the Agreement in contemplation of the
Acquisition and to revise the change in control provisions with the intent of
complying with the rules pertaining to deferred compensation arrangements under
Section 409A of the Internal Revenue Code of 1986 and the rules and regulations
promulgate hereunder.

NOW, THEREFORE, in consideration of the premises hereinabove, the sum of $10.00
paid to the Executive and other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto do hereby amend the
Agreement, as of the day preceding the effective date of the consummation of the
Acquisition, as follows:

1. By deleting Section 1(e) in its entirety and by substituting therefor the
following:

“(e) ‘Good Reason’ shall mean the Executive’s voluntary resignation from the
Corporation or any Subsidiary, Successor or Assign within six (6) months
following a Change in Control; provided, however, that such resignation
constitutes a ‘separation from service’ within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986.”

2. By deleting Section 1(f) in its entirety and by substituting therefor the
following:

“(f) ‘Involuntary Termination’ shall mean any termination of the Executive’s
employment with the Corporation or any Subsidiary, Successor or Assign following
a Change in Control; provided, however, that such termination constitutes a
‘separation from service’ within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986; and provided further, that a termination for
Cause shall not constitute an Involuntary Termination for purposes of this
Agreement.”

3. By deleting Section 2 in its entirety and by substituting therefor the
following:

“2. Payment of Severance Amount.

(a) If the Executive experiences an Involuntary Termination or resigns for Good
Reason, then the Corporation (or its Successors and Assigns) shall pay the
Executive an amount



--------------------------------------------------------------------------------

equal to the Severance Amount, payable within fifteen (15) days after the
Termination Date. Notwithstanding the foregoing, if the Executive is a Specified
Employee of the Corporation (or its Successors and Assigns) at the time such
payment is due, the payment will be suspended for a period of six (6) months
following the Termination Date and the amount so suspended will be paid in a
lump sum as soon as practicable following the six-month anniversary of the
Termination Date. For purposes of this Section 2, a “Specified Employee” is a
person described in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986.

(b) In cancellation of the Executive’s rights under the Long-Term Stock Option
Incentive Plan, the Corporation shall pay the Executive the lump sum amount of
$625,536.00 in cash. The cash payment shall be made by the Corporation
immediately prior to the consummation of the transaction contemplated by the
Agreement and Plan of Merger by and among UCBH Holdings, Inc., UCB Merger Sub,
LLC and Summit.”

4. Except as specifically provided herein, the Agreement shall remain in full
force and effect as prior to this First Amendment.

5. If the Acquisition is not consummated on or before June 30, 2007, this First
Amendment shall become null and void as if it had never been executed and the
Agreement, as in effect prior to the execution of this First Amendment, shall be
fully effective.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first written above.

 

SUMMIT BANK CORPORATION By:  

/s/ Shafik Ladha

Name:   Shafik Ladha Title:   Chairman SUMMIT NATIONAL BANK By:  

/s/ Shafik Ladha

Name:   Shafik Ladha Title:   Vice Chairman  

/s/ Pin Pin Chau

  Pin Pin Chau



--------------------------------------------------------------------------------

Exhibit 10.1(b)

FIRST AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into on the
27th day of November, 2006, by and among SUMMIT BANK CORPORATION, a Georgia
corporation (“Summit”), the SUMMIT NATIONAL BANK, a national banking association
(“the Bank”) (Summit and the Bank being collectively hereinafter referred to as
the “Corporation”) and David Yu, an executive of the Corporation (“the
Executive”).

Witnesseth

WHEREAS, the Corporation and the Executive previously entered into that certain
Change in Control Agreement, dated August 25, 1995 (the “Agreement”) for the
purpose of establishing a severance arrangement between the Corporation and the
Executive in the event of a “Change in Control” (as defined in the Agreement).

WHEREAS, in anticipation of the acquisition of Summit Bank Corporation, the
parent holding company of the Bank, by UCBH Holdings, Inc. (the “Acquisition”),
the parties hereto desire to amend the Agreement in contemplation of the
Acquisition and to revise the change in control provisions with the intent of
complying with the rules pertaining to deferred compensation arrangements under
Section 409A of the Internal Revenue Code of 1986 and the rules and regulations
promulgate hereunder.

NOW, THEREFORE, in consideration of the premises hereinabove, the sum of $10.00
paid to the Executive and other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto do hereby amend the
Agreement, as of the day preceding the effective date of the consummation of the
Acquisition, as follows:

1. By deleting Section 1(e) in its entirety and by substituting therefor the
following:

“(e) ‘Good Reason’ shall mean the Executive’s voluntary resignation from the
Corporation or any Subsidiary, Successor or Assign within six (6) months
following a Change in Control; provided, however, that such resignation
constitutes a ‘separation from service’ within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986.”

2. By deleting Section 1(f) in its entirety and by substituting therefor the
following:

“(f) ‘Involuntary Termination’ shall mean any termination of the Executive’s
employment with the Corporation or any Subsidiary, Successor or Assign following
a Change in Control; provided, however, that such termination constitutes a
‘separation from service’ within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986; and provided further, that a termination for
Cause shall not constitute an Involuntary Termination for purposes of this
Agreement.”

3. By deleting Section 2 in its entirety and by substituting therefor the
following:

“2. Payment of Severance Amount.

(a) If the Executive experiences an Involuntary Termination or resigns for Good
Reason, then the Corporation (or its Successors and Assigns) shall pay the
Executive an amount



--------------------------------------------------------------------------------

equal to the Severance Amount, payable within fifteen (15) days after the
Termination Date. Notwithstanding the foregoing, if the Executive is a Specified
Employee of the Corporation (or its Successors and Assigns) at the time such
payment is due, the payment will be suspended for a period of six (6) months
following the Termination Date and the amount so suspended will be paid in a
lump sum as soon as practicable following the six-month anniversary of the
Termination Date. For purposes of this Section 2, a “Specified Employee” is a
person described in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986.

(b) In cancellation of the Executive’s rights under the Long-Term Stock Option
Incentive Plan, the Corporation shall pay the Executive the lump sum amount of
$312,768.00 in cash. The cash payment shall be made by the Corporation
immediately prior to the consummation of the transaction contemplated by the
Agreement and Plan of Merger by and among UCBH Holdings, Inc., UCB Merger Sub,
LLC and Summit.”

4. Except as specifically provided herein, the Agreement shall remain in full
force and effect as prior to this First Amendment.

5. If the Acquisition is not consummated on or before June 30, 2007, this First
Amendment shall become null and void as if it had never been executed and the
Agreement, as in effect prior to the execution of this First Amendment, shall be
fully effective.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first written above.

 

SUMMIT BANK CORPORATION By:  

/s/ Shafik Ladha

Name:   Shafik Ladha Title:   Chairman SUMMIT NATIONAL BANK By:  

/s/ Shafik Ladha

Name:   Shafik Ladha Title:   Vice Chairman  

/s/ David Yu

  David Yu